491 So.2d 1242 (1986)
James Terry RICHARDSON, Appellant,
v.
STATE of Florida, Appellee.
No. BL-202.
District Court of Appeal of Florida, First District.
July 25, 1986.
*1243 James Terry Richardson, pro se.
Jim Smith, Atty. Gen., for appellee.
MILLS, Judge.
James Terry Richardson was convicted and sentenced to life imprisonment for the second degree murder of his girlfriend and to 15 years imprisonment for possession of a firearm by a convicted felon. Appellant's sentence was challenged on direct appeal and was affirmed without opinion by this court in Richardson v. State, 464 So.2d 558 (Fla. 1st DCA 1985). Richardson then filed a motion for post-judgment relief pursuant to Rule 3.850, Fla.R.Crim.P., which was denied. He now appeals that ruling. We affirm.
Richardson's initial appeal sought to challenge the trial judge's departure from the recommended guideline sentence. Among other things, he alleged that the trial judge improperly considered the appellant's prior convictions as reason for departure. After a thorough review of that case, this court upheld that sentence.
Appellant now comes to us seeking to have his sentence vacated pursuant to an appeal from a motion for post-judgment relief. However, a post-conviction relief motion cannot be utilized for a second appeal to consider issues that were either raised in the initial appeal or which could have been raised in that appeal. Jones v. State, 446 So.2d 1059 (Fla. 1984); Hamilton v. State, 449 So.2d 395 (Fla. 1st DCA 1984). Such a motion may be summarily denied. McCrae v. State, 437 So.2d 1388 (Fla. 1983). Accordingly, the order of the trial court denying Richardson's motion for post-judgment relief is affirmed.
WIGGINTON and NIMMONS, JJ., concur.